AO 245B (CASDRev. 02118) Judgment in a Criminal Case                                                             FILED
                                     UNITED STATES DISTRICT C~ )UR rr FEB 11 2019
                                          SOUTHERN DISTRICT OF CALIFORN A 	                              CLERK. U.S. DISTRICT COURT
                                                                                                      SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                      JUDGMENT IN               ~RIMINAL CASE DEPUTY
                                v.                                         (For Offenses CommItted On or After November 1, 1987)
             ANGELA CORONADO-RIOS (1)
                                                                              Case Number:         3: 18-CR-05490-GPC

                                                                           Charles N Guthrie
                                                                           Defendant's Attorney
REGISTRATION NO.                81324-298
o­
THE DEFENDANT: 

cgJ pleaded guilty to count(s)             1 of the Infonnation. 

o	  was found guilty on count(s)
    after a plea of not guilty

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

    Title and Section I Nature of Offense                                                                Count
    18:1546.F 8:1546(A) Fraud and Misuse Of Visas, Permits, and Other Entry Documents (Felony)           1




    The defendant is sentenced as provided in pages 2 through                        2            of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
o 	The defendant has been found not guilty on count(s)
o 	 Count(s)                                                                     dismissed on the motion of the United States.

cgJ 	 Assessment: $100.00 - Waived


     JVTA Assessment*: $
o
     *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
     Fine waived               0 Forfeiture pursuant to order filed                                                    , included herein.
       IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant's economic circumstances.

                                                                           Februarv 8. 2019
                                                                           Date ofImposition of Sentence


                                                                                   ~~~kt£
                                                                           HON. GONZALO P. CURIEL
                                                                           UNITED STATES DISTRICT JUDGE




                                                                                                                      3: 18-CR-05490-GPC
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                ANGELA CORONADO-RIOS (1)                                                 Judgment - Page 2 of2
CASE NUMBER:              3: 18-CR-05490-GPC

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 Time served as to count 1.




       Sentence imposed pursuant to Title 8 USC Section 1326(b). 

       The court makes the following recommendations to the Bureau of Prisons: 





 D     The defendant is remanded to the custody ofthe United States Marshal.

       The defendant shall surrender to the United States Marshal for this district: 

             at
                  ------------------ A.M.                     on 

             as notified by the United States Marshal. 


       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
       Prisons:
       D     on or before
             as notified by the United States Marshal.
             as notified by the Probation or Pretrial Services Office.

                                                       RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to
                                --------------------------                    -------------------------------
at _____________ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL 




                                     By                    DEPUTY UNITED STATES MARSHAL




                                                                                                 3: 18-CR-05490-GPC
